UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7421



JAMES ALLEN MORRIS,

                                            Petitioner - Appellant,

          versus


K. J. WENDT, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-229-1)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Allen Morris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James A. Morris, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000) and motion for reconsideration. We have reviewed the record

and find no reversible error.     Accordingly, we affirm for the

reasons stated by the district court.   See Morris v. Wendt, No. CA-

04-229-1 (N.D.W. Va. Aug. 9 & 30, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -